DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 11/19/2021.
Status of Rejections
The rejection(s) of claim(s) 4, 13, 16 and 27 is/are obviated by applicant’s cancellation. 
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
Claims 1-3, 5-12, 14-15, 17-26 and 28 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-9, 11 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasankar et al. (U.S. 2014/0206896), hereinafter Sivasankar, in view of Chang et al. (“Cavitation erosion and corrosion behavior of Ni–Al intermetallic coatings”, Wear, 2003), hereinafter Chang.
Regarding claim 1, Sivasankar teaches a system for providing oxygenated organic products (see e.g. Fig. 1, system 100 which produces oxalate; Paragraph 0046, 2 (see e.g. Fig. 1, electrochemical cell 102 comprising a catholyte including carbon dioxide; Paragraph 0029, lines 1-3 and 11-12), and a working electrode (see e.g. Fig. 1, cathode 122) comprising transition metals (see e.g. Paragraph 0084, lines 1-8, transition metals including Au, Ag, Co, Cr, Cu, Fe, Mo, Nb, Ni, Pt, Rh, Ti, V and W), post transition metals (see e.g. Paragraph 0084, lines 1-8, post transition metals including Al, Ga, In, Sn, Pb and Bi), and/or alloys or oxides thereof (see e.g. Paragraph 0102, lines 1-4 and 13-17) for electrocatalytic reduction of the CO2 to the oxygenated organic products (see e.g. Paragraph 0052, lines 1-3 and 8-11), wherein the oxygenated organic products comprise two carbon atoms and four oxygen atoms (see e.g. Paragraph 0052, lines 3-4, oxalate with the general formula MnC2O4). 
Sivasankar does not explicitly teach the alloys or oxides of transition metals and post transition metals forming a TM/PTM binary alloy and/or oxide thereof, wherein the PTM is selected from aluminum and gallium. Sivasankar does however teach that a mixture of one or more suitable materials can be used for the cathode (see e.g. Paragraph 0102, lines 1-4), with aluminum and gallium being two of the suitable materials (see e.g. Paragraph 0084, lines 2-5). Sivasankar further teaches examples of binary alloys and oxides of the cathode materials (see e.g. Paragraph 0084, lines 4-8, Fe—Ti, Mo—Ni, NiCo2O4, Ni—Fe, PdAg, PtRh, SnAg, SnPb, and SnSb).
Chang teaches Ni-Al alloy coatings (see e.g. Abstract), which exhibit corrosion and cavitation erosion resistance in electrolytes including HCl and NaCl (see e.g. Page 169, Col. 1, lines 6-8). Sivasankar teaches that the catholyte which houses the cathode may comprise HCl or a chloride comprising sodium as a cation (see e.g. Paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode of Sivasankar to particularly comprise the Ni3Al alloy of Chang as a particular alloy combination of the suitable cathode materials which is resistant to corrosion and erosion when using electrolytes such as HCl and NaCl.
Regarding claim 2, Sivasankar in view of Chang teaches the TM/PTM binary alloy being of the formula Ni3Al (see e.g. Chang Abstract), equivalent to TMxPTMy, where x and y are 3 and 1, respectively.
Regarding claim 3, Sivasankar in view of Chang teaches the TM being a first row transition metal (see e.g. Chang Abstract, nickel being a first row transition metal).
Regarding claim 6, Sivasankar in view of Chang teaches the oxygenated organic products comprising oxalate (see e.g. Sivasankar Paragraph 0052, lines 1-3). 
Regarding claim 7, Sivasankar in view of Chang teaches the TM being selected from Group VIII (see e.g. Chang Abstract, nickel being a group VIII transition metal).
Regarding claim 8, Sivasankar in view of Chang teaches the TM being nickel and the PTM being aluminum (see e.g. Chang Abstract).

KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious.
Furthermore, MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode of Sivasankar in view of Chang to comprise chromium as the transition metal as taught by Sivasankar as an alternate suitable material for the combination of materials forming the cathode.
Regarding claim 11, Sivasankar in view of Chang teaches the electrolyte solution having an acidic pH (see e.g. Sivasankar Paragraph 0244, lines 1-3).
Regarding claim 21, Sivasankar teaches a system for providing organic products (see e.g. Fig. 1, system 100 which produces oxalate; Paragraph 0046, lines 1-3) comprising an electrochemical cell including an electrolyte solution comprising CO2 (see e.g. Fig. 1, electrochemical cell 102 comprising a catholyte including carbon dioxide; Paragraph 0029, lines 1-3 and 11-12), and a working electrode (see e.g. Fig. 1, cathode 122) comprising transition metals (see e.g. Paragraph 0084, lines 1-8, transition metals including Au, Ag, Co, Cr, Cu, Fe, Mo, Nb, Ni, Pt, Rh, Ti, V and W), post transition metals (see e.g. Paragraph 0084, lines 1-8, post transition metals including Al, Ga, In, Sn, Pb 2 to the oxygenated organic products (see e.g. Paragraph 0052, lines 1-3 and 8-11).
Sivasankar does not explicitly teach the alloys or oxides of transition metals and post transition metals forming a TM/PTM binary alloy and/or oxide thereof, wherein the PTM is selected from aluminum and gallium. Sivasankar does however teach that a mixture of one or more suitable materials can be used for the cathode (see e.g. Paragraph 0102, lines 1-4), with aluminum and gallium being two of the suitable materials (see e.g. Paragraph 0084, lines 2-5). Sivasankar further teaches examples of binary alloys and oxides of the cathode materials (see e.g. Paragraph 0084, lines 4-8, Fe—Ti, Mo—Ni, NiCo2O4, Ni—Fe, PdAg, PtRh, SnAg, SnPb, and SnSb).
Chang teaches Ni-Al alloy coatings (see e.g. Abstract), which exhibit corrosion and cavitation erosion resistance in electrolytes including HCl and NaCl (see e.g. Page 169, Col. 1, lines 6-8). Sivasankar teaches that the catholyte which houses the cathode may comprise HCl or a chloride comprising sodium as a cation (see e.g. Sivasankar Paragraph 0240, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode of Sivasankar to particularly comprise the Ni3Al alloy of Chang as a particular alloy combination of the suitable cathode materials which is resistant to corrosion and erosion when using electrolytes such as HCl and NaCl.
nC2O4).
Regarding claim 23, Sivasankar in view of Chang teaches the organic products being oxygenated (see e.g. Sivasankar Paragraph 0052, lines 3-4, oxalate with the general formula MnC2O4).
Regarding claim 24, Sivasankar in view of Chang teaches the organic products being aliphatic (see e.g. Sivasankar Paragraph 0052, lines 3-4, oxalate being an aliphatic compound).
Regarding claim 25, Sivasankar in view of Chang teaches the TM/PTM binary alloy being of the formula Ni3Al (see e.g. Chang Abstract), equivalent to TMxPTMy, where x and y are 3 and 1, respectively.
Regarding claim 26, Sivasankar in view of Chang teaches the TM being a first row transition metal (see e.g. Chang Abstract, nickel being a first row transition metal).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasankar in view of Chang, as applied to claim 1 above, and further in view of Karamad et al. (“Intermetallic Alloys as CO Electroreduction Catalysts—Role of Isolated Active Sites”, ACS Catal., 2014), hereinafter Karamad.
Regarding claim 5, Sivasankar in view of Chang teaches all the elements of the systems of claims 1 and 21 as stated above. Sivasankar in view of Chang does not teach the electrolyte solution further comprising CO.
Karamad teaches a binary alloy catalyst for electroreduction of CO/CO2 comprising a transition metal as the first element and a post-transition metal as the 2 reduction and conversion to CO can provide increased favorability of the reaction toward CO2 reduction products without the high costs that would be associated with increasing CO2 pressure to achieve this favorability (see e.g. Page 2271, connecting paragraph of Col. 1 and Col. 2).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyte solution taught by Sivasankar in view of Chang to further comprise CO as taught by Karamad as a low cost way to increase the favorability of the reaction towards the CO2 reduction products.
Claims 10 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasankar in view of Chang as applied to claims 1 and 21 above, and further in view of Alaba et al. (“Insight into catalytic reduction of CO2: Catalysis and reactor design”, Journal of Cleaner Production, 2017), hereinafter Alaba.
Regarding claims 10 and 28, Sivasankar in view of Chang teaches all the elements of the systems of claims 1 and 21 as stated above. Sivasankar in view of Chang does not teach a transition metal oxide/post transition metal oxide present in the working electrode comprising Cr2O3-Ga2O3. Sivasankar does however teach Cr and Ga being suitable cathode materials (see e.g. Sivasankar Paragraph 0084, lines 2-5), as well as the cathode materials being in the form of metal oxides (see e.g. Sivasankar Paragraph 0102, lines 13-17)
Alaba teaches that metal oxide promoters can improve the catalytic properties of CO2 reduction catalysts by stabilizing the adsorbed CO2 and products (see e.g. Page 2O3 and Ga2O3 (see e.g. Page 1304, Col. 2, lines 19-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the working electrode of Sivasankar in view of Chang to comprise Cr2O3 and Ga2O3 as taught by Alaba as promoters to improve the catalytic properties of CO2 reduction catalysts by stabilizing adsorbed CO2 and reduction products.
Claims 12, 14-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaczur et al. (U.S. 2016/0017503), hereinafter Kaczur, in view of Kim et al. (“Catalytic performance on CuO–Cr2O3–Ga2O3 mixed oxides for water gas shift reaction: Effects of Ga/Cr molar ratio”, Catalysis Communications, 2012), hereinafter Kim.
Regarding claim 12, Kaczur teaches a system for providing oxygenated organic products (see e.g. Fig. 1A, system 100; Paragraph 0041, lines 1-2) comprising an electrochemical cell including an electrolyte solution comprising CO2 (see e.g. Fig. 1A, electrochemical cell 110 to which CO2 is introduced; Paragraph 0043, lines 1-2), and a working electrode (see e.g. Paragraph 0042, line 1, “cathode”) comprising a mixture of metal oxides (see e.g. Paragraph 0190, lines 1-6), the electrode having an electrocatalytic site for reduction of CO2 to a CO (see Paragraph 0043, lines 1-3), wherein the CO is incorporated into the oxygenated organic products (see e.g. Paragraph 0044, CO is incorporated into for example alkali metal formate).
2 (see e.g. Paragraph 0190, lines 1-4).
Kim teaches that the addition of chromium to a copper catalyst, forming a copper-chromium oxide, improves the catalytic performance of the copper by enhancing the copper dispersity and enlarging the catalyst durability (see e.g. Page 67, Col. 2, lines 7-11). Addition of Ga2O3 leads to further enlargement of the surface area of the CuO-Cr2O3 mixed oxide (see e.g. Page 67, Col. 2, lines 19-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal oxide mixture including copper oxide taught by Kaczur to comprise chromium oxide and gallium oxide as taught by Kim to improve the catalytic performance of the copper oxide by enhancing copper dispersity, catalyst durability and surface area.
Regarding claim 14, Kaczur in view of Kim teaches the metal oxides further comprising a transition metal oxide (see e.g. Kaczur Paragraph 0190, lines 1-4, copper oxide, copper being a transition metal).
Regarding claim 15, Kaczur in view of Kim teaches the transition metal oxide comprising a first row transition metal (see e.g. Kaczur Paragraph 0190, lines 1-4, copper is a first row transition metal).
Regarding claim 17, Kaczur in view of Kim teaches the mixture of metal oxides comprising chromium oxide and the gallium oxide (see e.g. Kim Page 67, Col. 2, lines 7-11 and 19-23).

Regarding claim 19, Kaczur in view of Kim teaches the electrolyte solution having a pH in the range of 3 to 12, depending on the system chemistry (see e.g. Paragraph 0192, lines 8-10), 3 to less than 7 indicating an acidic pH, and therefore overlapping with the claimed limitation of the present invention. 
MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Regarding claim 20, Kaczur in view of Kim teaches the electrocatalytic site being anionic (see e.g. Kim Paragraph 0192, lines 1-3, anions are used for CO production at the cathode; furthermore, as negative potential is applied to the cathode, it will have negative, i.e. anionic, charges).
Response to Arguments
Applicant’s arguments, see page 6, filed 11/19/2021, with respect to the rejection(s) of amended claim(s) 1 and 21 under 35 USC 103 over Lakkaraju in view of Karamad, particularly regarding the post transition metal being selected from the group consisting of gallium and aluminum, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sivasankar and Chang. 
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments, see page 8, regarding the rejection(s) of amended claims 10 and 28, have been fully considered but they are not persuasive. 
Applicant argues that the CrO2-Ga2O3 of Alaba are catalytic promoters and do not meet the claimed limitation because claim 1 requires the Cr2O3-Ga2O3 to be catalytically active for the electrocatalytic reduction of CO2 to the oxygenated organic products. This is not considered persuasive. Claims 1 and 21 state that the electrode comprising the alloy/oxides is “for electrocatalytic reduction of the CO2…”, but does not specify the binary oxides explicitly having to demonstrate catalytic activity. Furthermore, MPEP 2114 II states "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”. The presence of Cr2O3 and Ga2O3 on the electrode as taught by Alaba therefore meets the claimed structural limitation. Additionally, in the new grounds of rejection stated above, Sivasankar teaches Cr and Ga in metal or metal oxide form being suitable cathode materials for 2 reduction (see e.g. Sivasankar Paragraph 0084, lines 2-5, and Paragraph 0102, lines 13-17).
Applicant’s arguments, see page 5, filed 11/19/2021, with respect to the rejection(s) of amended claim(s) 12 under 35 USC 102 over Kaczur, particularly regarding the post transition metal being selected from aluminum and gallium and the metal oxides including gallium oxide, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kaczur and Kim.
Applicant's arguments, see page 5, regarding the rejection(s) of amended claim 17, have been fully considered but they are not persuasive. 
Applicant argues that the CuO-Cr2O3-Ga2O3 of Kim does not meet the claimed limitation because it is a ternary oxide, not a binary oxide, and removal of the catalytic copper oxide would render the composition incapable of catalytic performance. This is not considered persuasive. Neither claim 12 nor claim 17 explicitly require the oxides to be binary. Claim 12, line 3, and claim 17, line 1, both state that it is a “mixture of metal oxides”. Furthermore, as claim 17 states that the mixture “comprises chromium oxide and the gallium oxide”, it does not exclude the presence of other oxides. The ternary oxide of Kim therefore meets the claimed limitation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795